FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                      June 28, 2019
                         _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
    UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 18-5104
    v.                                       (D.C. Nos. 4:13-CV-00145-SPF-TLW
                                                  and 4:09-CR-00043-SPF-1)
    LINDSEY KENT SPRINGER,                               (N.D. Okla.)

          Defendant-Appellant.
                       _________________________________

                                      ORDER
                          _________________________________

Before MATHESON, BACHARACH, and McKAY, Circuit Judges.
                  _________________________________

         This matter is before the court on our order (May 14, 2019) denying

Mr. Springer’s motion for leave to proceed in forma pauperis. There we

ordered Mr. Springer to pay his $505.00 filing fees by June 4, 2019, and

warned that failure to timely comply could result in the dismissal of his

appeal without further notice. 1 Though the deadline passed more than three

weeks ago, Mr. Springer has still not paid the filing fees.

         He has instead filed numerous motions. For example, he has moved

to vacate the order requiring payment, arguing that the Court Clerk


1
      In denying leave to proceed in forma pauperis, we noted that Mr.
Springer had certified possession of $1,300 in a Bureau of Prisons trust
fund.
displaced the panel’s Article III authority by signing and issuing our order.

Mr. Springer is mistaken; the order was decided by the panel and filed by

the Court Clerk at the panel’s direction. We thus deny this motion.

     Mr. Springer has also moved

          for the appointment of counsel,

          to expand the certificate of appealability,

          to reconsider the applicability of his filing restrictions to this
           appeal, and

          for determination of the status of the Court Clerk, the deputy
           court clerks, and the government’s attorney under the
           Constitution’s Appointments Clause.

But Mr. Springer has not paid the filing fees, so he has not properly begun

this appeal. All of Mr. Springer’s motions presuppose that he has properly

begun his appeal, and he hasn’t. Because Mr. Springer never paid the filing

fees, we deny these motions.

                                    * * *

     We dismiss the appeal and deny all pending motions. Mr. Springer is

reminded that he remains obligated to pay the filing fees.


                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      2